McVICAR, District Judge.
James Martin brought this action under the Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671 et seq., to recover damages resulting from an accident caused by the alleged negligence of the driver of a mail truck owned by the defendant.
After trial of the case, the Court makes the following Findings of Fact, Conclusions of Law and Order:
Findings of Fact
1. Plaintiff is a resident of the City of Pittsburgh, County of Allegheny and Commonwealth of Pennsylvania, and at the time of the accident was employed by the Yellow Cab Company as the driver of a taxi-cab in and about the said City of Pittsburgh.
2. On May 17, 1951 a United States mail truck was being driven by an employee of the United States Post Office Department, within the scope of his employment, in a southerly direction across the Smithfield Street bridge in the City of Pittsburgh. Plaintiff at that same time was driving a taxi-cab across the same bridge, the cab being the car next ahead of the mail truck going in the same direction.
3. Due to the negligent operation of the said mail truck, it struck the rear of the taxi-cab while the cab was standing still in a line of traffic stopped on the bridge. Defendant admits that it was negligent and that there was no contributory negligence on the part of the plaintiff.
4. By reason of the aforesaid negligence of the defendant, the plaintiff sustained injuries to the muscles and nerves of his neck and back. At the present time the injury to the neck, although improved, has not been completely cured. Plaintiff has completely recovered from the injury to his back.
5. These injuries resulted in plaintiff’s incurring medical expenses, loss of wages and in his suffering, pain, nervous shock and inconvenience.
6. It was not disputed that the medical expenses plaintiff incurred (including hospital out-patient treatment, doctor bills and medicine) totalled $189.
*937. Plaintiff was working a five-day-week at the time of the accident at an average wage of $7.12 per day. He received tips of about $4.00 per day in addition to his wages* making $11.12 the total amount earned daily, or $55.60 the total amount earned weekly.
8. Plaintiff lost approximately two weeks of work immediately following the accident, with a resultant loss of earnings of $112.20.
9. Plaintiff has suffered no diminution of earning power.
10. Plaintiff has suffered a total damage of $1700.
Conclusions of Law
1. This Court has jurisdiction of the cause of action by virtue of the Federal Tort Claims Act, 28 U.S.C. § 1346(b).
2. The defendant, through the negligence of the driver of the United States mail truck, caused the accident which resulted in the plaintiff’s injuries and which caused the plaintiff to suffer damages in the total amount of $1700.
3. There was no contributory negligence on the part of the plaintiff.
4. The plaintiff is entitled to judgment against the defendant in the amount of $1700.